{¶ 45} I respectfully dissent from my learned colleagues in the majority. The appellant in the case at bar failed to show that the lower court acted improperly. The trial court properly reviewed the record, weighed the evidence and considered the credibility of the witnesses. Nothing in the evidence demonstrates that the jury clearly lost its way and created such a manifest miscarriage of justice that the conviction must be reversed.
 {¶ 46} The weight of the evidence and the credibility of the witnesses are issues primarily for the trier of fact. State v.DeHass (1967), 10 Ohio St. 2d 230. Hence, we must accord due deference to those determinations made by the trier of fact. Sufficient evidence was presented regarding appellant's conduct and the removal and consumption of two plates of food from the server's tray.
 {¶ 47} Accordingly, I would affirm the lower court.